Citation Nr: 1531430	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  03-35 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected bilateral knee disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Counsel 
INTRODUCTION

The Veteran served on active duty from January 1960 to January 1963 and from April 1964 to June 1981. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied service connection for a disability of the bilateral hips.  

The Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) in October 2006.  A transcript of the hearing is of record.  In March 2015, the Veteran was notified that the VLJ who chaired the October 2006 hearing was no longer employed by the Board.  He was provided the opportunity to request another hearing before a VLJ who would participate in the final determination of the case in accordance with 38 C.F.R. § 20.707 (2014).  The Veteran responded in a March 2015 letter that he did not wish to appear at another hearing.  

In April 2007 and July 2009, the Board remanded the claim for additional development.  The appeal returned to the Board where it was denied in a May 2011 decision.  The Veteran appealed the denial to the Court of Appeals for Veterans Claims (Court).  In March 2013, the Court issued a memorandum decision vacating the Board's May 2011 denial of the claim for entitlement to service connection for a bilateral hip disorder and remanded the matter back to the Board.  The claim has now returned to the Board for additional action. 


FINDING OF FACT

A bilateral hip disorder is not shown to be causally or etiologically related to service or to a service connected disability.



CONCLUSION OF LAW

A bilateral hip disorder was not incurred in or aggravated during active service, nor may arthritis be presumed to have been so incurred, and is not proximately due to or the result of a service connected disease or injury. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in June 2004, September 2006, and June 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  In this regard, the RO has obtained VA outpatient treatment records and the Veteran has submitted numerous lay statements in support of his claim.  In addition, the Veteran was afforded a VA medical examination in October 2008 with an addendum medical opinion report provided in December 2009. 

The Board notes that when, through no fault of the Veteran, records under the control of the Government are unavailable, the duty to assist requires that VA advise the Veteran of his right to support his claim by submitting alternate sources of evidence, including service medical personnel statements, or lay evidence, such as "buddy" affidavits or statements.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); Washington v. Nicholson, 19 Vet. App. 362 (2005); Cromer v. Nicholson, 19 Vet. App. 215 (2005).  In the present case, the Veteran asserts that some service treatment records may be missing and he has provided lay evidence in support of his claim, indicating actual knowledge of unavailable records and his ability to submit other evidence to support his claim.  The Board further notes that all attempts possible have been made to obtain the Veteran's service treatment records. 

The Veteran has also submitted private medical records and was provided an opportunity to set forth his contentions during the hearing before the Board. Although the Veteran was not explicitly informed at the hearing that a medical nexus opinion was necessary to support his claim, the Board notes that the Veteran was questioned as to whether any of his medical providers gave written nexus opinions in support of his claim.  Furthermore, the Veteran has demonstrated actual knowledge of the necessity of supporting medical evidence in regards to his claim. In the September 2005 VA Form 9, the Veteran specifically stated that his claimed bilateral hip disability was incurred secondary to his service-connected knee conditions.  Additionally, in the April 2009 and March 2011 Written Brief Presentations, the Veteran's representative essentially acknowledged the necessity of supporting medical evidence in establishing the Veteran's claim, by arguing that further nexus opinion discussion was necessary. 

Simply put, the record is clear that the Veteran understood that he did not have a positive nexus opinion of record.  That knowledge was also demonstrated by the Veteran arguing that the October 2008 VA examination report was inadequate or incorrect, and by his reporting at his hearing that he did not know if any positive nexus evidence had ever been provided in written format.  The Veteran also appears to have attempted to obtain a second medical opinion in support of his hip claim of his own accord, as indicated in a February 13, 2004 VA medical record (though no such opinion was ever submitted). 

In the March 2011 Written Brief Presentation, the Veteran's representative argues that the October 2008 VA examination and December 2009 medical opinion are  inadequate "because 'causation' differs from 'aggravation,'" and essentially contends that the VA examiner did not adequately differentiate between causation and aggravation.  However, the Board notes that the December 2009 VA examiner adequately and specifically noted causation and aggravation separately in regards to the current claims.  The Board further notes that the December 2009 VA examiner was the same examiner that provided the October 2008 VA examination, and was able to review the current claims and all the medical evidence of record and provide additional evidence and clarification. 

The Board further notes that the development directed by the previous Board decisions has been accomplished.  In a May 2007 statement, the Veteran reported that there were no additional records to be obtained.  A September 2008 Report of Contact noted that the Veteran indicated that the American Embassy in Argentina did not have his records; he had taken those records with him and stored them in a Florida Air Force base, but that they had been lost in a hurricane.  Additionally, a VA examination was provided in October 2008, with an addendum to that examination provided in December 2009, with additional medical opinions. 

The Veteran and his representative have not made VA aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced the Veteran in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.


Service Connection Claim

The Veteran contends that service connection is warranted for a bilateral hip disability as it was incurred secondary to service-connected knee conditions.  The Veteran specifically contends that the braces he wears for knee stability have altered his gait, which in turn has led to the development of bilateral hip arthritis.  

Service connection can be granted when a disability is the proximate result of, caused by, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service connected disability.  Id.

Service connection may also be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

The service treatment records are generally silent as to any complaints of, or treatment for, a hip disorder in service.  The Veteran's September 1959 enlistment examination indicated normal lower extremities and the September 1980 separation examination noted the presence of  multiple scars around the knees from surgeries.  Neither examination report indicated a hip abnormality.  

The record is also generally silent as to any complaints of, or treatment for, a hip disorder for over a decade following the Veteran's discharge from service. 

The Veteran first complained of hip pain in a December 1998 general VA examination.  The VA examiner noted that the Veteran had a history of hip and back pain, but that no physical abnormalities could be found at that time. 

A February 2004 VA orthopedic clinic record noted that the Veteran reported a history of knee pain that had progressed to aggravate his hips to the point that he felt he had a restricted range of motion and pain with activities. 

The February 2004 VA examiner noted that the Veteran's hips revealed early loss of abduction and internal rotation, and very mild degenerative changes.  The examiner found that it was very conceivable that the long history of nearly 30 years of meniscectomies and varus development of the knee joint could have led to some increased stress forces progressing through the hips, which could have led to earlier degeneration of the cartilage and development of degenerative joint disease. 

The Veteran received a VA examination in June 2004, in regards to the bilateral hip disorder claim.  The examiner found that the Veteran had normal hip X-rays with no arthritic changes, and diagnosed him with normal hips and no objective evidence of a hip condition.  An October 2007 VA medical record noted that the Veteran had left hip greater troch bursitis. 

The Veteran received a VA examination in October 2008, which included an extensive claims file review.  The VA examiner noted that the Veteran reported that the bilateral hip disorder occurred approximately 6 years previously; he had a bilateral hip disorder, with no specific injury, and pain since 2002.  The examiner noted a prior diagnosis of bilateral hip osteoarthritis, which the Veteran believed was due to his gait. The October 2008 VA examiner found that despite the bilateral hip subjective complaints, there were no objective findings to support a diagnosis and that range of motion testing was consistent with the Veteran's natural aging and body habitus. 

The October 2008 VA examiner provided an additional medical opinion in December 2009, after further review of the claims file.  The examiner found there was no medical evidence to find chronic knee conditions in the etiology or aggravation of the claimed hip disorders.  Therefore, the examiner opined that the hip disorders were not caused by or related to the service-connected bilateral knee disabilities.  The examiner further clarified that there was no medical evidence to support knee degeneration in the causation or aggravation of the hip conditions, and that therefore the subjective hip complaints were not caused by or related to his service-connected bilateral knee disabilities. 

The Veteran contends that a bilateral hip disorder developed due to his service-connected bilateral knee disabilities.  The record is conflicting as to whether the Veteran has a current hip disorder.  The December 1998 general VA examination found no physical abnormalities, despite a history of hip pain.  The February 2004 VA orthopedic clinic examiner noted early loss of abduction and internal rotation, and very mild degenerative changes.  However, the June 2004 VA examiner found normal hip X-rays, with no arthritic changes, and diagnosed the Veteran with normal hips and no objective evidence of a hip condition at that time. 

There is a single notation, in an October 2007 VA medical record, of left hip greater troch bursitis.  However, subsequent records are silent as to such a disorder. 

The October 2008 VA examination found that despite the bilateral hip subjective complaints, there were no objective findings to support a diagnosis and that range of motion testing was consistent with natural aging and body habitus. 

The most recent medical evidence of record, the October 2008 VA examination, weighs against the finding of a current hip disorder.  Additionally, of the three reviews of X-rays by VA medical providers, only one found very mild degenerative changes and the other two found no such evidence.  The majority of the medical evidence thus does not support such a finding.  Furthermore, the October 2007 VA finding of left hip greater troch bursitis appears to be in regards to an acute and transitory disorder, as it was not found in later VA medical records or by the October 2008 VA examiner.  

The Board has also considered the Veteran's statements claiming that he has a current bilateral hip disability.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In this case, the Board finds that the Veteran is not competent to diagnose the presence of a bilateral hip disability.  He is competent to identify and explain the symptoms that he observes and experiences, such as hip pain, but the disability on appeal require more than simple observation of symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran has made only general reports of pain in his hip area, and the Board notes that his complaints could be due to multiple etiologies and involve numerous systems of the body.  In short, the Veteran is not competent to diagnose himself with a bilateral hip disability and the claimed condition is not established.  A threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of evidence of a current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

However, even if, for the sake of argument, the Board were to find that the Veteran has a current bilateral hip disorder, the medical evidence of record does not support the Veteran's claim.  In this regard, the February 2004 VA examiner found that it was very conceivable that the Veteran's long history of nearly 30 years of having meniscectomies and varus development of the knee joint could have led to some increased stress forces progressing through the hips, that could have led to earlier degeneration of the cartilage and development of degenerative joint disease.  Although the February 2004 examiner provided some evidence in support of the claim, the award of benefits may not be predicated on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; see Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a physician indicating that veteran's death "may or may not" have been averted if medical personnel could have effectively intubated the Veteran held to be speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis deemed speculative). The Board finds that the February 2004 medical opinion is speculative and is not probative.  It is therefore not sufficient to support the claim.  Thus, there is no competent medical opinion of record holding that the Veteran has a current bilateral hip disorder related to his service-connected bilateral knee disabilities. 

In contrast, the October 2008 VA examiner included a complete review of the claim.  The examiner's opinion included discussion of the Veteran's argument of gait change due to his service-connected bilateral knee disabilities, a review of the claims file, and a physical examination.  The examiner determined that despite the bilateral hip subjective complaints, there were no objective findings to support a diagnosis and that range of motion testing was consistent with natural aging and body habitus. 

In December 2009, the October 2008 VA examiner issued an addendum medical opinion.  The examiner found that there was no medical evidence to support a conclusion that the Veteran's chronic knee conditions were the etiology or aggravation of the claimed hip disorders.  Therefore, the examiner opined that the claimed hip disorders were not caused by or related to his service-connected bilateral knee disabilities.  The examiner further clarified that there was no medical evidence to support knee degeneration in the causation or aggravation of the hip conditions, and that therefore the subjective hip complaints were not caused by or related to his service-connected bilateral knee disabilities.  Given the extent of record review and analysis provided in forming the opinions of the October 2008 VA examiner, the Board finds her findings to be the most probative as to the Veteran's claim. 

The record also does not indicate that the Veteran made any complaints of, or received treatment for, a hip disorder or injury in service or for years following his service, and no medical evidence has related the claimed hip disorders to service. The Veteran has also reported that his claimed hip disorders are of a more recent onset, and did not develop in service, but rather due to his service-connected bilateral knee disabilities. 

Furthermore, the majority of the medical evidence of record, and the most probative evidence of record, the findings of the October 2008 VA examiner, do not indicate that the Veteran has a current bilateral hip disorder.  Even if such a disorder were found, the most probative medical evidence of record also determined that the subjective hip complaints were not due to the service-connected bilateral knee disabilities. 
The Board has considered the Veteran's statements in support of the claim.  In multiple statements to VA, the Veteran has reported that his claimed bilateral hip condition is the result of an altered gait stemming from his service-connected knee disabilities.  As a lay person, the Veteran is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as the onset of hip pain following the use of bilateral knee braces, but finds that his opinion as to the cause of the claimed hip condition simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  In short, the Veteran does not possess the requisite knowledge or training to provide an opinion addressing the medical etiology of the claimed disability.  Additionally, his opinion is clearly outweighed by the competent medical evidence against the claim, including the opinions of the October 2008 VA examiner. 
 
Thus, the record does not establish that the Veteran has a current hip disorder that started in service, was caused by service, or was caused or aggravated by his service-connected bilateral knee disabilities.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert, 1 Vet. App. at 58 . The Veteran's claim for service connection for a bilateral hip disorder, including as secondary to the service-connected bilateral knee disabilities, is therefore denied.


ORDER

Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected bilateral knee disabilities, is denied. 


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


